DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings 1, 2A, 2B and 2C are not to drafting standards and are not clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 3A and 3B are photo copies of a color rendition and are not clear or readable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Objections
Claims 2-10, 12-13, and 15-20 are objected to because of the following informalities:  The dependent claim should have a comma between the "claim number" and "wherein".  Appropriate correction is required.

Claim Informalities
There is no claim disclosed for claim number 11.  Claim numbering was from 10 to 12.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanlon et al. (US 5668351 hereinafter Hanlon).



In regards to claim 2, Hanlon discloses;” The wire management system of claim 1 wherein the front wall is integral with the first side wall and the second side wall (Fig. 2 (shows (48) and (50) integral with (52)).”

In regards to claim 3, Hanlon discloses;” The wire management system of claim 1 wherein the flexible tab is integral with the second side wall (Fig. 2 (shows flap (44) part of wall (50)).”

In regards to claim 4, Hanlon discloses;” The wire management system of claim 1 wherein the rear wall is integral with the first side wall (Fig. 2 (shown)).

In regards to claim 5, Hanlon discloses;” The wire management system of claim 1 wherein the flexible tab is formed of a flexible material (Abstract where the lip seal (flap tab) is flexible).”

In regards to claim 7, Hanlon discloses;” The wire management system of claim 1 wherein the cord cover is formed of a rigid or semi-rigid material (Col. 3 Lines 18-23).”

In regards to claim 9, Hanlon discloses;” The wire management system of claim 1 wherein the cord cover and the flexible tab are co-extruded (Col. 2, Lines 21-41).”

In regards to claim 13, Hanlon discloses;” The wire management system of claim 1 wherein the flexible tab extends in the same plane from the second wall (As seen in Fig. 2 the end (53) is bent into the same plane as the wall (46)).

Claim(s) 14, 15, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack (US 4454374 hereinafter Pollack).

In regards to claim 14, Pollack discloses;” A kit comprising: a plurality of cord covers (Fig. 9), each of the cord covers having a front wall (Fig. 5 (11’), first side wall (Fig. 5 (12’)), second side wall (Fig. 5 (22’)) and rear wall (Fig. 5 (24’)), a cavity formed between the front wall, the first side wall, the second side wall and the rear wall (Fig’s. 5 and 8 (shown)); the first side wall and the second side wall extending from the front wall (Fig’s. 5 and 8 (shown)), the rear wall extending laterally from the first side wall along the length of the side wall, a width of the rear wall is less than a width of the front wall to form an opening between the rear wall and the first side wall, the opening extending into the cavity (Fig’s. 5 and 8 (shown)), and a flexible entry tab (Fig. 8 (26’), Col. 4, Lines 53-64)) coupled or integral with the second side wall of the cord covers, wherein each of the cord covers is adapted for receiving one or more cord by flexing the flexible tab to insert the cord through the opening into the cavity and each of the cord covers having a predetermined length (Fig. 9 (shown)).”

In regards to claim 15, Pollack discloses;” The kit of claim 14 wherein the flexible tab of each of the cord covers is formed of a flexible material (Col. 3, Lines 33-40).”

In regards to claim 18, Pollack discloses;” The kit of claim 14 wherein the cord cover and the flexible tab are co-extruded (Col. 3, Lines 34-40, Claims 1, 10, 14, and 17).”

In regards to claim 19, Pollack discloses;” The kit of claim 14 wherein a first side of an adhesive material or pressure sensitive adhesive strip is attached or coated on an outer surface of the rear wall (Fig’s 5 and 8 (14’)) of each of the cord covers and an adhesive liner is removably attached to a second side of the pressure sensitive adhesive strip (Fig’s 5 and 8 (15’)).”

In regards to claim 20, Pollack discloses;” The kit of claim 14 wherein the flexible tab extends in the same plane from the second wall (Fig. 8 (tab 26’ extends in the direction of 12’)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 5668351 hereinafter Hanlon) as applied to claim 1 above, and further in view of Sprenger (US 4530865 hereinafter Sprenger).

In regards to claim 6, Hanlon discloses;” The wire management system of claim 1”, but does not directly disclose;” wherein the flexible tab is formed of flexible polyvinyl chloride (PVC) or urethane”
However, Hanlon does disclose that the structure is formed from an extruded plastic (Col. 2, Lines 21-31).
Sprenger also discloses a wire routing structure with a flexible flap that is formed from a soft plastic in an endless (extruded) production such as PVC or polyethylene (Col. 1, Lines 47-53)
It would have been obvious to one skilled in the art to form a wire routing structure from easily manipulated plastic materials such as PVC or polyethylene (PE). The use of plastics such as PVC or other plastic materials is common in forming wiring protective structures because of the ease of manufacturing and cost considerations. Therefore, it would be well within the capabilities of a skilled artisan to select either PVC or PE to form the wire routing structure, and the claimed invention is disclosed.

In regards to claim 8, Hanlon discloses;” The wire management system of claim 1”, wherein the cord cover is formed of a rigid or semi-rigid polyvinyl chloride (PVC).”
However, Hanlon does disclose that the structure is formed from an extruded plastic (Col. 2, Lines 21-31).
Sprenger also discloses a wire routing structure with a flexible flap that is formed from a soft plastic in an endless (extruded) production such as PVC or polyethylene (Col. 1, Lines 47-53).
It would have been obvious to one skilled in the art to form a wire routing structure form easily manipulated plastic materials such as PVC or polyethylene (PE). The use of plastics such as PVC or other plastic materials is common in forming wiring protective structures because of the ease of manufacturing and cost considerations. Since these plastics are capable of being formed in multiple forms which includes rigid, semi-rigid and flexible it would have been a matter of choice by the skilled artisan to select the material set for a particular application. In applications that require a stiff structure, a hard or semirigid material would be suitable. For applications where a plastic is required such that the wiring structure is bendable to fit in closed quarters, a flexible material would be desirable. Therefore, it would have been within the capabilities of a skilled artisan to select the appropriate material set for the application at hand, and the claimed invention is disclosed. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

Claims 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 5668351 hereinafter Hanlon) as applied to claim 1 above, and further in view of Pollack (US 4454374 hereinafter Pollack).

In regards to claim 10, Hanlon discloses;” The wire management system of claim 1”, but does not directly disclose;” wherein an adhesive material is attached or coated on an outer surface of the rear wall.”
Hanlon does disclose a mounting structure (clip Fig. 2 (70) that clips onto the structure (Fig. 2 (24)).
However, Pollack discloses a mounting method of using an adhesive to mount the wire routing structure to another surface. It would have been obvious to one skilled in the art to use any number of mounting techniques to attach a wire routing structure to another surface. The use of clips, bolts, or any other fastener design including an adhesive is used in attaching one structure to another. It would have been a matter of choice by the skilled artisan to select an appropriate attachment method. Therefore, using an adhesive as disclosed by Pollack with the structure disclosed by Hanlon the claimed invention is disclosed.  In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

In regards to claim 12, Hanlon discloses;” The wire management system of claim 1”, but does not directly disclose;” wherein a first side of a pressure sensitive adhesive strip is attached to an outer surface of the rear wall and an adhesive liner is removably attached to a second side of the pressure sensitive adhesive strip.”
However, Pollack discloses a mounting method of using an adhesive to mount the wire routing structure to another surface. It would have been obvious to one skilled in the art to use any number of mounting techniques to attach a wire routing structure to another surface. The use of clips, bolts, or any other fastener design including an adhesive is used in attaching one structure to another. It would have been a matter of choice by the skilled artisan to select an appropriate attachment method. Pollack further discloses a first side of an adhesive material or pressure sensitive adhesive strip is attached or coated on an outer surface of the rear wall (Fig’s 5 and 8 (14’)) of each of the cord covers and an adhesive liner is removably attached to a second side of the pressure sensitive adhesive strip (Fig’s 5 and 8 (15’)).” It would have been obvious to one skilled in the art to use any number of mounting techniques to attach a wire routing structure to another surface. The use of clips, bolts, or any other fastener design including an adhesive is used in attaching one structure to another. It would have been a matter of choice by the skilled artisan to select an appropriate attachment method. Therefore, using an adhesive as disclosed by Pollack with the structure disclosed by Hanlon the claimed invention is disclosed.  In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).






Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack (US 4454374 hereinafter Pollack) as applied to claim 14 above, and further in view of Sprenger (US 4530865 hereinafter Sprenger).

In regards to claim 16, Pollack discloses;” The kit of claim 14”, but does not directly disclose;” wherein the flexible tab is formed of flexible polyvinyl chloride (PVC) or urethane.”
However, Pollack does disclose that the electric cord holder (wire router) is made of an elongated plastic extrusion (Col. 1, Lines 65-67). 
Sprenger also discloses a wire routing structure with a flexible flap that is formed from a soft plastic in an endless (extruded) production such as PVC or polyethylene (Col. 1, Lines 47-53)
It would have been obvious to one skilled in the art to form a wire routing structure from easily manipulated plastic materials such as PVC or polyethylene (PE). The use of plastics such as PVC or other plastic materials is common in forming wiring protective structures because of the ease of manufacturing and cost considerations. Therefore, it would be well within the capabilities of a skilled artisan to select either PVC or PE to form the wire routing structure, and the claimed invention is disclosed.

In regards to claim 17, Pollack discloses;” The kit of claim 14”, but does not directly disclose;” wherein the cord cover is formed of a rigid or semi-rigid material.”
However, Pollack does disclose that the electric cord holder (wire router) is made of an elongated plastic extrusion (Col. 1, Lines 65-67).
Sprenger also discloses a wire routing structure with a flexible flap that is formed from a soft plastic in an endless (extruded) production such as PVC or polyethylene (Col. 1, Lines 47-53).
It would have been obvious to one skilled in the art to form a wire routing structure form easily manipulated plastic materials such as PVC or polyethylene (PE). The use of plastics such as PVC or other plastic materials is common in forming wiring protective structures because of the ease of manufacturing and cost considerations. Since these plastics are capable of being formed in multiple forms which includes rigid, semi-rigid and flexible it would have been a matter of choice by the skilled artisan to select the material set for a particular application. In applications that require a stiff structure, a hard or semirigid material would be suitable. For applications where a plastic is required such that the wiring structure is bendable to fit in closed quarters, a flexible material would be desirable. Therefore, it would have been within the capabilities of a skilled artisan to select the appropriate material set for the application at hand, and the claimed invention is disclosed. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847